

	

		III

		109th CONGRESS

		1st Session

		S. RES. 196

		IN THE SENATE OF THE UNITED

		  STATES

		

			July 12, 2005

			Mr. Bond (for himself

			 and Ms. Murkowski) submitted the

			 following resolution; which was considered and agreed to

		

		RESOLUTION

		Welcoming the Prime Minister of Singapore

		  on the occasion of his visit to the United States, expressing gratitude to the

		  Government of Singapore for its strong cooperation with the United States in

		  the campaign against terrorism, and reaffirming the commitment of the United

		  States to the continued expansion of friendship and cooperation between the

		  United States and Singapore. 

	

	

		Whereas

			 Singapore is a great friend of the United States;

		Whereas

			 the United States and Singapore share a common vision of promoting peace,

			 stability, security, and prosperity in the Asia-Pacific region;

		Whereas

			 Singapore is a member of the Proliferation Security Initiative, an initiative

			 launched by the United States in 2003 to respond to the challenges posed by the

			 proliferation of weapons of mass destruction, and a committed partner of the

			 United States in preventing the spread of weapons of mass destruction;

		Whereas

			 Singapore is a leader in the Radiation Detection Initiative, an effort by the

			 United States to develop technology to safeguard maritime security by detecting

			 trafficking of nuclear and radioactive material;

		Whereas

			 Singapore will soon be a partner to the United States in the Strategic

			 Framework Agreement for Closer Cooperation in Defense and Security, an

			 agreement which will build upon the already strong military relations between

			 the United States and Singapore and expand the scope of defense and security

			 cooperation between the 2 countries;

		Whereas

			 Singapore responded quickly to provide generous humanitarian relief and

			 financial assistance to the people affected by the tragic tsunami that struck

			 Southeast Asia in December 2004;

		Whereas

			 Singapore has joined the United States in the global struggle against

			 terrorism, providing intelligence and offering political and diplomatic

			 support;

		Whereas

			 Singapore is the 15th largest trading partner of the United States and the

			 first free trade partner of the United States in the Asia-Pacific region, and

			 the United States is the second largest trading partner of Singapore;

		Whereas

			 the relationship between the United States and Singapore extends beyond the

			 current campaign against terrorism and is reinforced by strong ties of culture,

			 commerce, and scientific and technical cooperation; and

		Whereas

			 the relationship between the United States and Singapore encompasses almost

			 every field of international cooperation, including a common commitment to

			 fostering a stronger and more open international trading system: Now,

			 therefore, be it

		

	

		That the Senate—

			(1)welcomes the Prime Minister of Singapore,

			 His Excellency Lee Hsien Loong, to the United States;

			(2)expresses profound gratitude to the

			 Government of Singapore for promoting security and prosperity in Southeast Asia

			 and cooperating with the United States in the global campaign against

			 terrorism; and

			(3)reaffirms the commitment of the United

			 States to continue strengthening the friendship and cooperation between the

			 United States and Singapore.

			

